Citation Nr: 9919111	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from March 
to April 1951.  He served on active duty in the U.S. Army 
from July 1953 to July 1955 and from October 1959 to July 
1961.  He also had several periods of Korean Conflict era and 
post Korean Conflict era U.S. Army Reserve service.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1995, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  It was remanded in 
March 1997.  It was again remanded in November 1998 for the 
purpose of securing private medical records.  All requested 
development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran entered active military and naval service 
with a pre-existing right knee disorder.

3.  Military and naval service medical records show 
complaints and treatments regarding re-injuries of the 
veteran's right knee which occurred during active duty and 
active duty for training.

4.  Two private physicians have rendered opinions which 
indicate that the veteran's pre-existing right knee 
disability was aggravated by his active service.



CONCLUSION OF LAW

The veteran's pre-existing right knee disability was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends, in essence, that his right knee 
disability was aggravated by active military service, or by 
his service connected bilateral leg disability.  He 
specifically contends that during his first period of active 
duty, in the U.S. Navy, complications of his pre-existing 
right knee disorder caused him to be discharged.  He further 
contends that his preservice right knee disability was again 
aggravated during service after he was drafted into the U.S. 
Army and sent to Infantry basic training in 1953.  He claims 
that he continued to experience right knee problems during 
this period of active duty, and again during his second 
period of active Army service.

A review of the veteran's service medical records indicates 
that he sustained compound fractures of both of his lower 
legs when he was run over by a truck as a child.  He spent 
approximately two years in children's hospitals, and wore a 
brace on his leg for some time.  

In March 1951 he enlisted in the navy, but he was discharged 
after less than two months due to problems with his legs.  
The report of a Board of Medical Survey, dated in April 1951, 
shows that the veteran had experienced continued swelling and 
pain in the right knee, and that he was considerably disabled 
by pain and swelling of the lower legs as well as right knee.  
The medical board indicated that the veteran's physical 
profile was below the minimum for enlistment or induction.  

It was noted on a U.S. Navy entrance examination, dated in 
October 1952, that prior to his first term of enlistment he 
had removal of semilunar cartilage of the right knee in 
January 1951.  It was noted that a twist to the operated knee 
in April 1951 had led to his discharge from that period of 
service.  The October 1952 entrance examination recommended a 
waiver for that disability, but this was apparently not 
accepted by the U.S. Navy Medical Bureau, as the veteran was 
not allowed to reenlist at that time.  

Between these periods the veteran returned to school and 
joined a U.S. Army Reserve band unit.  An entrance 
examination, conducted in October 1951, showed a muscle 
hernia of the lateral aspect of the distal 1/2 of the right 
leg.  Records, dated in July 1952, from Company B, 
provisional training battalion, 485th Infantry, show the 
veteran reinjuring his right knee.  It was noted that he had 
surgery prior to this incident.  There was no loss of motion, 
but there was some discomfort and a palpable grating 
sensation.  He reported that he had transient difficulty in 
the past and that physical therapy had given relief.  X-ray 
examination showed early arthritic changes of the right knee 
joint.  He was sent to physical therapy for whirlpool and 
graduated exercises.  It was noted that this disability had 
existed prior to service.  

He served in the band unit until he received his draft notice 
in 1953.  He opted for active duty as a reservist over the 
draft, and he was sent to Ft. Jackson, South Carolina for 
basic training.  An Army entrance examination report, dated 
in July 1953, shows a history of removal of semilunar 
cartilage of the right knee, but shows normal range of motion 
of the right knee, with no locking, swelling, or quadriceps 
atrophy.  

Service medical records, dated in August 1953, show him 
complaining of bilateral leg pain and cramps in his calves.  
Service records from September 1953 show the veteran unable 
to flex the right knee joint more than 45 degrees.  Records 
dated in October 1953, show the veteran reporting a fall from 
a truck which resulted in a reinjury of the right knee.  It 
was noted that his right knee showed limitation of motion 
with only 60 degrees of flexion.  There was a catch of the 
patella as it glided up over the femoral condyles when the 
knee was extended.  There appeared to be some roughening of 
the underside of the patella when it was palpated against the 
femoral condyles.

He was transferred to Korea where he again had problems with 
his legs.  He was evacuated to Japan where he was 
hospitalized for 85 days in 1954.  At Osaka Army Hospital he 
was noted to have a muscle hernia of the right leg at the 
site of the old compound fracture.  The hernia was explored 
and a rim of hypertrophic fascia at the upper edge of the 
hernia was cut and the investing fascia opened further.  He 
was then given whirlpool therapy.  It was recommended that he 
be reassigned to Japan because of multiple scars on both 
legs, and poor circulation due to old fractures.

Service medical records from the veteran's third period of 
active service show complaints of right knee pain in April 
and May 1960.  On April 28 he reported that his right knee 
began hurting after playing softball.  Examination showed no 
edema or discoloration, but some tenderness to palpation.  
Hot packs, gentle massage, and Ace bandage were prescribed.  
On April 29 and May 5 he was noted to have continuing right 
knee pain.  Physical examination on May 5, following 
admission to the hospital, showed a diffusely swollen right 
knee with point tenderness over the lateral aspect.  
Extension of the knee joint gave severe pain.  He could not 
stand on the knee.  Flexion past 45 degrees showed locking.  
He was maintained at bed rest, and over a period of several 
days the knee gradually improved.

The Board notes the veteran's testimony at his hearing, 
conducted in May 1996.  He stated that he had knee trouble 
while he was stationed in Japan and that he was given 
physical therapy and whirlpool treatments while hospitalized 
in Tokyo in 1954.  He stated that he believes that his 
military service aggravated his right knee, contributing to 
its present condition.  

The Board notes that the veteran's application for 
compensation VAF 21-526, received in April 1964, lists:  
herniated muscle, right lower extremity, as the only claimed 
injury.  Therefore, the grant in the June 1964 rating 
decision awarded service connection for the only injury 
claimed by the veteran at that time.  He did not claim 
aggravation to a right knee condition at that time.

Private medical records, dated in April 1997, show the 
veteran with moderately advanced osteoarthritis.  The 
examiner stated that he believed that the veteran's military 
service had a direct bearing on the osteoarthritis then 
present.  He stated that active duty would have had a direct 
impact on the osteoarthritis.

The report of a VA examination, conducted in April 1997, 
shows the veteran claiming that his current right knee 
disorder was attributable to aggravation while in service.  
He complained of continued problems with the right knee since 
service.  He reported chronic pain and swelling of the knee 
worsened by weight bearing, as well as any attempts at 
squatting or stooping, or going up or down stairs or steps.

Physical examination showed he moved about with a limp on the 
right.  The right knee was swollen and enlarged.  He lacked 
10 degrees of terminal extension and had 90 degrees of 
flexion.  He had a painful range of motion, and generalized 
tenderness to palpation.  The impression given was severe 
degenerative arthritis of the right knee.  The examiner 
stated that he did not believe that the veteran's muscle 
hernia had any effect on his right knee condition.  

A private medical statement by Dr. Longnecker, dated in 
December 1998, shows the physician stating that he knows the 
veteran and has treated him over the years for right knee 
trouble, starting in the 1970's.  He rendered an opinion that 
the veteran's pre-existing right knee disorder certainly had 
aggravation during his active service.  He stated that the 
veteran currently has moderate to severe degenerative 
arthritis of the right knee.

The Board concludes that the objective medical evidence of 
record shows that the veteran entered active service with a 
pre-existing right knee disorder which included surgery to 
remove cartilage.  He entered the U.S. Navy and was shortly 
discharged due to continued problems with his right knee and 
legs.  He later served in the U.S. Army, both in the reserves 
and on active duty.  

During his active duty periods, and during a period of active 
duty for training, there were further treatments for 
exacerbations of the right knee disorder.  Two private 
medical opinions have been rendered which suggest that as 
likely as not the veteran's pre-existing right knee 
disability was aggravated during his periods of active duty 
and active duty for training.  The Board concludes that a 
grant of service connection for a right knee disability, due 
to aggravation, is in order.



ORDER

Entitlement to service connection for a right knee disability 
is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

